DETAILED ACTION
This office action is in response to claims filed 1 May 2020.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request to File Form PTO/SB/439 Authorization for Communication via Email
The office encourages the applicant to proactively file Form PTO/SB/439 to facilitate processing of the internet communication authorization should prosecution of the application require email communication in the future. This form is available at www.uspto.gov/patent/patents-forms. See MPEP 502.03 for more information.

Claim Objections
Claim 6 is objected to because of the following informalities: In line 1, “determining” should read “wherein determining”.  Further, in lines 4, 6, and 8, “identifying” should read “identifying, by”. Appropriate correction is required.

Claim 14 is objected to because of the following informalities: In line 1, “in determining” should read “wherein the computer system, in determining”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a computer system” in claims 9-12, and 14.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, describing a computer system comprising program code stored in persistent memory and run on a processor unit of ([0062]).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a abstract idea without significantly more. 

Regarding claim 1, in step 1 of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the claim recites a method. A method is one of the four statutory categories of invention.
In step 2A, prong 1 of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the following limitations recite a process that, under the broadest reasonable interpretation, covers a mental process but for recitation of generic computer components:
i.	“a method for monitoring virtual servers in real-time”,
ii.	“identifying, by a computer system, a group of virtual servers from virtual server events occurring within a time window in real-time”,
iii.	“determining, by the computer system, a metric for the group of virtual servers in real-time using the virtual server events occurring within the time window for the group of virtual servers”, and 
That is, nothing in the claimed limitations precludes the steps from reasonably being performed using pen and paper, or even within the human mind, but for recitation of generic computer components. For example, in limitation (i), the limitation recites generic computer component of “virtual servers”, which are recited at a high degree of generality. Further, in limitation (ii), but for the recited generic computer components (computer system, virtual server), the broadest reasonable interpretation of identifying a group of virtual servers from events includes an operation that can be performed in the human mind, by observing a list of virtual servers which have been created within a period of time, thereby identifying those virtual servers associated with a creation “event”. Further, in limitation (iii), but for the recited generic computer components (computer system, virtual server), the broadest reasonable interpretation of determining a metric for the group of virtual servers includes an operation that can be performed within the human mind, by observing a start and end time of creating or deploying a virtual server, and evaluating or judging a metric of how long it takes to create or deploy the virtual server. The concepts of observation, evaluation, and judgement have been determined to be mental processes (see 2019 PEG). If claim limitations, under their broadest reasonable interpretation, covers performance of the limitations as a mental process but for the recitation of generic computer components, then it falls within the mental process grouping of abstract ideas. According, the claim recites an abstract idea.

In step 2A, prong 2 of the 101 analysis, the examiner has determined that the following additional elements do not integrate this judicial exception into a practical application:
iv.	“performing, by the computer system, a set of actions using the metric”.
The additional element (iv) describes a step which, under its broadest reasonable interpretation, could comprise a step of outputting the metric in a database, outputting an entry in a log for either a customer or a data center, or outputting an alert to an administrator (according to claim 8). Any of these steps are considered steps of mere data output incidental to the primary process of determining the metric for the virtual servers, and which is merely a nominal or tangential addition to the claim, and which have been identified as insignificant post-solution activity (See MPEP 2106.05(g)). Therefore, the claim is directed to an abstract idea. 
Further, element (iv) could comprise a step that allocates resources to enable moving the metric toward a desired level of performance (according to claim 8). However, the broadest reasonable interpretation of allocating resources includes a mere assignment of resources, which can be done as a mental process of evaluating which resources should be assigned where, and then either remembering, or writing down the evaluation. Said differently, unless the allocated resources are actually used (in this case, by the method to actually move the metric toward the desired level of performance, instead of the metric merely being “enabled” to move), this step could reasonably be performed by a person of ordinary skill in the art as a step of evaluation. Steps of evaluation have been determined to be mental processes (see 2019 PEG), and therefore, should element (iv) be directed solely to allocating resources, element (iv) would be considered part of the mental process identified above in step 2A, prong 1.
In step 2B of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element identified in (iv) represents options that, besides resource allocation which would be considered as part of the mental process as explained above, amount to no more than mere data output implemented using generic computer components. Data output, or transmission, using components and functions claimed at a high level of generality have been determined by the courts as being well-understood, routine, and conventional activities in the field of computer functions (See MPEP 2106.05(d)) and do not amount inventive concept. Considering the additional elements individually and in combination, and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Regarding claims 2-8, they are dependent upon claim 1, and fail to resolve the deficiencies identified above by integrating the judicial exception into a practical application, or introducing significantly more than the judicial exception. For example, claims 2-7 further describes observation and evaluation/judgement steps identified above as abstract. Claim 8, as described above with regard to step 2A, prongs 1 and 2, does not integrate the judicial exception into a practical application, or amount to significantly more than the judicial exception. Since none of the dependent claims resolve the deficiencies of claim 1, they are rejected for at least the same rationale.

Regarding claims 9-16, and 17-20, they comprise similar limitations to claims 1-8, and 1-4 respectively, and fail to resolve the deficiencies identified above by integrating the judicial exception into a practical application, or introducing significantly more than the judicial exception. They are therefore rejected for at least the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 9-10, 12-13, 15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cropper et al. Pub. No.: US 2017/0109187 A1 (hereafter Cropper), in view of Maru et al. Pub. No.: US 2018/0060132 A1 (hereafter Maru).

Regarding claim 1, Cropper teaches the invention substantially as claimed, including:
A method for monitoring virtual servers in real-time, the method comprising: 
identifying, by a computer system, a group of virtual servers from virtual server events ([0089] FIG. 6 illustrates at 260 an example sequence of operations for deploying a virtual machine (i.e., virtual machines represent “virtual servers”), which in this embodiment includes associating the virtual machine with a temporal dynamic policy. The sequence of operations may be initiated, for example, in response to an administrator request to deploy a new virtual machine to a virtualized computing environment (i.e., the request represents an “event” to deploy, or create a new virtual machine in the virtualized computing environment). [0054] A hypervisor or virtual machine monitor (VMM) 118 may host one or more virtual machines (VMs 120 and may allocate to each virtual machine 120 a portion of the physical hardware resources of host 106 (i.e., a request to create a virtual machine adds the virtual machine to the group of virtual machines hosted by the hypervisor or VMM)) occurring within a time window in real-time ([0096] FIG. 7 next illustrates an example sequence of operations 300 for monitor task 256 (FIG. 5), which periodically monitors the temporal dynamic policies associated with the deployed virtual machines (i.e., virtual machine group) in a virtualized computing environment. Block 302 defines a monitoring interval, and blocks 304 and 306 initiate a pair of nested FOR loops that, at each monitoring interval, analyze each temporal dynamic policy for each deployed virtual machine in the virtualized computing environment (i.e., monitoring interval represents a “time window” during which events that are to be monitored occur, such as virtual machine creation or deployment events as described below. Since the monitoring is periodic, it is considered to be “in real-time”)); 
determining, by the computer system, a metric…in real-time using the virtual server events occurring within the time window for the group of virtual servers ([0096] Block 310 accesses the time stamp (temporal attribute) (i.e., a “metric”) for the virtual machine that is to be tested by the temporal condition. [0013] Collecting the temporal attribute for a virtual machine may include determining a time or duration associated with creation, deployment (i.e., determining a time or duration associated with creation and deployment represents determining a time “metric” associated with creation of a virtual machine), activation, deactivation or idling of the virtual machine (i.e., during every monitoring interval, the monitor task collects time durations associated with request “events” for creation or deployment of virtual machines that occur during each monitoring interval)); and 
performing, by the computer system, a set of actions using the metric ([0097] If the condition is met, however, block 312 passes control to block 314 to access the virtual machine management action and suggest flag for the temporal dynamic policy. Block 316 determines if the suggest flag is set, and if not, passes control to block 318 to initiate the virtual machine management action (i.e., performing an action (or set of actions) in response to the metric (or “using the metric”) meeting a condition), and then to return control to block 306 to process additional temporal dynamic policies and/or deployed virtual machines).

	While Cropper discloses determining a metric representative of a time or duration for creation of a virtual machine in a group of virtual machines, the Cropper does not explicitly disclose:
determining, by the computer system, a metric for the group of virtual servers;

However, in analogous art, Maru teaches:
determining, by the computer system, a metric for the group of virtual servers ([0025] pool management for job execution 110 may create 190 pool(s) of computing resources 140, which may be single or multi-node clusters, virtualized servers. [0065] Resource management service 290 may monitor resource pools for changes, as discussed below with regard to FIGS. 11-14C…Pool monitoring 820 may, in some embodiments, generate pool-focused statistics, such as average operation times, median operation times, etc., which may be evaluated as part of event criteria (e.g., average pool startup time exceed X threshold) (i.e., average pool startup time is representative of startup, or creation of an entire pool of virtual machine servers). [0081] As indicated at 1210, metrics may be obtained for pool(s) of computing resources for a network-based service that are pools of computing resources that execute jobs selectively routed by the network-based service to different ones of the computing resources, in various embodiments. Metrics may include various kinds of events or data associated with a resource pool. For example, metrics may include lifecycle events or state changes for a resource pool, as discussed above with regard to FIG. 10 or lifecycle events or state changes for a resource, as discussed above with regard to FIG. 11. Metrics may include, in some embodiments, utilization, cost, speed, or other performance or operational information for a resource (e.g., processor utilization, network bandwidth utilization, etc.). Metrics may include, in some embodiments, health metrics (e.g., failure information or states from individual resources, service or provider network infrastructure) or information based on external events, such as weather, power failures, or network events (e.g., network partitions) (i.e., metrics indicative of pool startup/creation time, as well as performance metrics for the pool are collected, or “determined”));

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Maru’s teaching of determining pool-focused statistics, or metrics of startup/creation time and performance, with Cropper’s teaching of determining temporal attributes of virtual machines indicative of startup/creation time, to realize, with a reasonable expectation of success, a system that determines temporal attributes indicative of virtual machine server startup time, as in Cropper, or other metrics like performance for a pool of virtual machine servers, as in Maru. A person of ordinary skill would have been motivated to make this combination to result in optimal allocation and utilization of computing resources of a computing cluster or pool (Maru [0003]).

Regarding claim 2, Cropper further teaches:
repeating identifying, by the computer system, the group of virtual servers from the virtual server events occurring within the time window in real-time and determining, by the computer system, the metric for the group of virtual servers in real-time using the virtual server events occurring within the time window for the group of virtual servers ([0096] FIG. 7 next illustrates an example sequence of operations 300 for monitor task 256 (FIG. 5), which periodically monitors the temporal dynamic policies associated with the deployed virtual machines in a virtualized computing environment (i.e., periodic monitoring “repeatedly” identifies time duration metrics for VM creation and deployment events)).

Regarding claim 4, Cropper further teaches:
creating, by the computer system, a virtual server record with a start time for a virtual server when a create request for the virtual server is detected in real-time; and updating, by the computer system, the virtual server record with an end time when running of the virtual server is detected in real-time ([0013] Collecting the temporal attribute for a virtual machine may include determining a time or duration associated with creation, deployment, activation, deactivation or idling of the virtual machine. [0076] A temporal attribute, in this regard, may refer to any time-related attribute of a virtual machine, e.g., based upon a point in time at which an event occurred or a duration since an event occurred. A temporal attribute may be represented in some embodiments by a time stamp, and may include a time of day and/or a date in some embodiments…a temporal attribute may be based upon a number of different types of events that may be associated with the life cycle of a virtual machine, e.g., when the virtual machine was created, deployed, activated, deactivated, idled, etc (i.e., duration represents a difference between a start time and an end time of a creation or deployment of a VM starting when a request for VM deployment is received, and ending when the VM is activated)).  

Regarding claim 5, Cropper further teaches:
the virtual server record is for a timeline ([0076] A temporal attribute may be based upon a number of different types of events that may be associated with the life cycle (i.e., “timeline”) of a virtual machine, e.g., when the virtual machine was created, deployed, activated, deactivated, idled, etc) associated with at least one a customer ([0048] User portal 83 provides access to the cloud computing environment for consumers (i.e., “customers”) and system administrators) and a data center ([0005] Virtualization is increasingly used in data centers and cloud computing applications).  

Regarding claim 7, Cropper further teaches:
the virtual server events comprise at least one of a create request event in which a create request is received to create a virtual server and a run event in which the virtual server begins running ([0013] Collecting the temporal attribute for a virtual machine may include determining a time or duration associated with creation, deployment, activation, deactivation or idling of the virtual machine. [0089] FIG. 6 illustrates at 260 an example sequence of operations for deploying a virtual machine, which in this embodiment includes associating the virtual machine with a temporal dynamic policy. The sequence of operations may be initiated, for example, in response to an administrator request to deploy a new virtual machine to a virtualized computing environment (i.e., creation or deployment of a virtual machine is associated with a request, or “event”, to create or deploy that virtual machine)).  

Regarding claims 9-10, 12-13, and 15, they are system claims comprising limitations similar to those of claims 1-2, 4-5, and 7 respectively, and are therefore rejected for at least the same rationale.

Regarding claims 17-18, and 20, they are product claims comprising limitations similar to those of claims 1-2, and 4 respectively, and are therefore rejected for at least the same rationale.

Claims 3, 6, 11, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cropper, in view of Maru, as applied to claims 1, 9, and 17 above, and in further view of Bhandari et al. Pub. No.: US 2019/0213027 A1 (hereafter Bhandari).

Regarding claim 3, while Cropper discloses determination of a metric, the combination of Cropper and Maru does not explicitly disclose:
pruning, by the computer system, a virtual server from the group of virtual servers when the virtual server is not needed for a future determination of the metric

	However, in analogous art, Bhandari teaches:
pruning, by the computer system, a virtual server from the group of virtual servers when the virtual server is not needed for a future determination of the metric ([0039] Once data from the usage log 138 is filtered to obtain virtual desktop usage for a pool of virtual machines 206, the usage analysis engine 150 can parse the information to extract data for log-on and log-off requests. The usage analysis engine 150 can use the log-on and log-off requests, for example, to identify a number of concurrent users logged in (or using) a virtual machine 206 at a particular time in the past. The usage analysis engine 150 can then generate a time series describing a number of users actively using virtual desktops provided by the virtual machines 206 (i.e., time series represents usage metrics for a pool, or “group” of virtual machines during a time interval). [0038] The usage analysis engine 150 can extract information from the usage log 138 for one or more organizations and pre-process the usage log 138 to construct a training data set used that can be used by the usage analysis engine 150 to build a predictive usage model 160. In some examples, the usage analysis engine 150 can pre-process the usage log 138 by filtering extraneous (or non-useful) data from the usage log 138 as well as identifying relevant variables in the filtered usage log 138, as will be described. Ultimately, the usage analysis engine 150 constructs a training data set which can be used to generate a time series or similar data model (i.e., data pertaining to virtual machines that is considered non-useful, or “not needed” is filtered, or pruned from use in building the predictive usage model of future usage)).  

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Bhandari’s teaching of pruning non-useful data about virtual machines from a pool of virtual machines when making predictions of future usage, with the combination of Cropper and Maru’s teaching of determining a temporal attribute of a group of virtual machines, to realize, with a reasonable expectation of success, a system that determines a temporal attribute metric for a group of virtual machines, as in Cropper, and prunes non-useful data about the virtual machine group when making predictions, as in Bhandari. A person of ordinary skill would have been motivated to make this combination to enable identification of unused VMs enabling more efficient resource allocation (Bhandari [0003]).

Regarding claims 11, and 19, they comprise similar limitations to that of claim 3, and are therefore rejected for at least the same rationale.

Regarding claim 6, while Cropper discloses determining a metric, the combination of Cropper and Maru does not explicitly disclose:
identifying, the computer system, a start time for an anchor virtual server that is an oldest virtual server for the group of virtual servers; 
identifying, the computer system, an end time as a newest end time for a particular virtual server that started running in the group of virtual servers; and 
calculating, the computer system, the metric as a time interval from the start time to the end time for the group of virtual servers.  

However, in analogous art, Bhandari teaches:
identifying, the computer system, a start time for an anchor virtual server that is an oldest virtual server for the group of virtual servers; identifying, the computer system, an end time as a newest end time for a particular virtual server that started running in the group of virtual servers ([0029] The data store 130 can include a database or other memory that includes, for example, usage logs 139 having records of user interactions with a virtualized desktop served up by the computing systems 106 and/or the computing environment 103. User interactions can include, for example, log-on requests, log-off requests…periods of activity or inactivity, as well as other interactions. Each interactions can be stored in the data store 130 in association with a timestamp describing the time the user interaction was performed); and 
calculating, the computer system, the metric as a time interval from the start time to the end time for the group of virtual servers ([0039] Once data from the usage log 138 is filtered to obtain virtual desktop usage for a pool of virtual machines 206, the usage analysis engine 150 can parse the information to extract data for log-on and log-off requests. The usage analysis engine 150 can use the log-on and log-off requests, for example, to identify a number of concurrent users logged in (or using) a virtual machine 206 at a particular time in the past. The usage analysis engine 150 can then generate a time series describing a number of users actively using virtual desktops provided by the virtual machines 206 (i.e., time series represents usage metrics for a pool of virtual machines during a time interval between when a first virtual machine of the pool is logged into, or “started” and when a last virtual machine is logged off of, or ended)).  

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Bhandari’s teaching of computing a time interval metric using log-in and log-off requests during which users are actively using a pool of virtual machines, with the combination of Cropper and Maru’s teaching of determining a temporal attribute of a group of virtual machines, to realize, with a reasonable expectation of success, a system that determines a temporal attribute metric for a group of virtual machines, as in Cropper, where the metric is indicative of a time interval of usage of the group of virtual machines, as in Bhandari. A person of ordinary skill would have been motivated to make this combination to enable identification of unused VMs enabling more efficient resource allocation (Bhandari [0003]).

Regarding claim 14, it comprises similar limitations to those of claim 6, and are therefore rejected for at least the same rationale.

Claims 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cropper, in view of Maru, as applied to claims 1, and 9 above, and in further view of Ashok et al. Pub. No.: US 2014/0059542 A1 (hereafter Ashok).

Regarding claim 8, which Cropper discloses performing a set of actions, the combination of Cropper and Maru does not explicitly disclose:
the set of actions is selected from at least one of publishing the metric in a database, creating an entry in a log for a customer, creating an entry in the log for a data center, sending an alert to a data center administrator, and allocating resources to enable moving the metric towards a desired level of performance.  

	However, in analogous art, Ashok teaches:
the set of actions is selected from at least one of publishing the metric in a database, creating an entry in a log for a customer, creating an entry in the log for a data center, sending an alert to a data center administrator, and allocating resources to enable moving the metric towards a desired level of performance ([0063] Cloud controller 301 receives a request from the user to configure a virtual machine 309 with a designated CPU capacity of R CPU cores, where R is a positive real number. [0067] If, however, there are additional resources available to cloud computing environment 102 that can be allocated to deploy virtual machine 309, then, in step 504, cloud controller 301 provisions virtual machine 309 with the designated CPU capacity plus the additional CPU capacity (R+T CPU cores). By provisioning virtual machine 309 with more CPU capacity than requested by the user, the operating system and middleware tiers may be initialized using a multithreaded startup thereby reducing the deployment time of virtual machine 309 (i.e., additional resources are allocated to reduce, or “move” the deployment time metric lower, or in other words, to a better, more desirable level)).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Ashok’s teaching of adjusting an allocation of resources to reduce a deployment time for a VM, with the combination of Cropper and Maru’s teaching of determining whether a metric indicating deployment time for a cluster of VMs meets a condition, and performing an action when it does not, to realize, with a reasonable expectation of success, a system that monitors a pool of virtual machine servers for deployment speed, determines that the deployment speed does not meet a condition, as in Cropper and Maru, and reduces deployment time of virtual machine servers by allocating additional resources for the deployment, as in Ashok. A person of ordinary skill would have been motivated to make this combination to improve the speed with which virtual machine resources are deployed (Ashok, Abstract, [0015]). 

Regarding claim 16, it comprises similar limitations to those of claim 8, and is therefore rejected for at least the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ali et al. Pub. No.: US 2018/0276019 A1 discloses an OIPV module that measures the time required to create a VM, comparing that measurement to a performance manifest, and raising a flag for reporting system health when performance exceeds a threshold.
Kaneko et al. Pub. No.: US 2018/0145883 A1 discloses determining and storing periods of time taken for generation of respective VMs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/             Examiner, Art Unit 2195